In a coram nobis proceeding, defendant appeals from an order of the Supreme 'Court, Kings County, dated October 9, 1962, which denied without a hearing his application to vacate a judgment of said court rendered March 9, 1955 upon his plea of guilty, convicting him of murder in the second degree and sentencing him to serve a term of 20 years to life. Order affirmed. Defendant’s application is based on the fact that originally, on an indictment charging him with murder in the first degree, his retained counsel was absent when he was arraigned and a plea of not guilty was entered by the court on his behalf. Thereafter, defendant — ■ represented by counsel — ■ withdrew that plea and pleaded guilty to the lesser included charge of murder in the second degree (see Code Grim. Pro., § 342-a). For the reasons stated at length in the case decided herewith (People v. Combs, 19 A D 2d 639), the order here must be affirmed. Beldock, P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.